         Case 1:15-cr-00093-VEC Document 503 Filed 06/05/20 Page 1 of 1


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building



MEMO ENDORSED
                                                     One Saint Andrew’s Plaza       USDC SDNY
                                                     New York, New York 10007
                                                                                    DOCUMENT
                                                     June 3, 2020                   ELECTRONICALLY FILED
                                                                                    DOC #:
By ECF                                                                              DATE FILED: 6/4/2020

The Honorable Valerie E. Caproni
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

               Re:    United States v. Sheldon Silver,
                      S1 15 Cr. 93 (VEC)

Dear Judge Caproni:

         The Government respectfully writes in the above-captioned matter, with the consent of
the defendant, to request an eight-day adjournment of the deadline for the Government to file a
letter concerning its position with respect to forfeiture in light of the Second Circuit’s partial
vacatur, from Thursday, June 4 to Friday, June 12. The parties have been conferring regarding
forfeiture, and in particular, the amount of growth on forfeitable proceeds and the sums/assets at
issue with respect to the Section 1957 count, and have made progress towards an agreement. We
are hopeful that, with some additional time, the parties either will reach agreement on all aspects
of forfeiture or at least meaningfully narrow the scope of any remaining disagreement.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                                 By: s/ Daniel C. Richenthal
                                                     Daniel C. Richenthal
                                                     Damian Williams
                                                     Assistant United States Attorneys
                                                     (212) 637-2109/2298

                                    Application GRANTED. The                 SO ORDERED.
cc:    (by ECF)                     Government's letter is due no
                                    later than June 12, 2020.
       Counsel of Record
                                    Defendant's response is due no                                6/4/2020
                                    later than June 19, 2020.
                                                                             HON. VALERIE CAPRONI
                                                                             UNITED STATES DISTRICT JUDGE
